DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the After Final amendment filed 12/22/2020.  As directed by the amendment, claims 21 and 31 have been amended, and claims 52 and 53 have been cancelled. As such, claims 21-51 are pending in the instant application.
Applicant has cancelled claims 52 and 53, rendering the objections thereto moot.

Allowable Subject Matter
Claims 21-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the holes through the mask pad of Pad-A-Cheek consist of 5 holes: the opening for the wearer’s nose and/or mouth, two openings to accommodate the headgear straps/clips and two openings to accommodate the mask elbow (see the Pad-A-Cheek Figs). There is no motivation, absent improper hindsight, to modify the mask pad of Pad-A-Cheek to consist of only 3 holes as recited by instant claims 21 and 31. Accordingly, claims 21 and 31 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 22-30 and 32-51 depend from claim 21 or 31 and are considered patentable by virtue of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785